Citation Nr: 1314538	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  09-12 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a fracture to the right femur (right leg condition).

2.  Entitlement to an initial compensable disability rating for surgical scars of the right leg. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1964 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The September 2007 rating decision denied the Veteran's claim for a disability evaluation in excess of 10 percent for a right leg condition.  The March 2010 rating decision granted service connection for surgical scars associated with the Veteran's right leg condition and assigned a noncompensable evaluation.

These matters were previously before the Board in November 2010, when the Board remanded the claims for additional development of the medical evidence of record.  As an initial matter, the Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, with respect to the Veteran's claim for an increased rating for a right leg condition, the Board remanded the claim in order to attempt to obtain pertinent medical records and to provide the Veteran with an orthopedic examination.  As will be discussed in further detail below, the Board finds that there has been effective compliance with its remand instructions with respect to the Veteran's claim for an increased rating for a right leg condition.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

The issue of entitlement to an initial compensable rating for scars is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's right leg condition is manifested by subjective complaints of pain and weakness; no pathological disease process, ankylosis, compensable loss of motion, flail joint, malunion or nonunion of the femur, or false joint are shown.

2.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's right leg condition is inadequate.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a right leg condition have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5000, 5003, 5250-55 (2012).

2.  The criteria for referral of the Veteran's disability on an extra-schedular basis are not met.  See 38 C.F.R. § 3.321(b)(1) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but it does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  In the instant case, correspondence dated June 2007 provided all of the above-required notification.  The Board therefore concludes that VCAA notice requirements have been satisfied with respect to the issue on appeal.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, including VA examination reports and private treatment records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran has been afforded with two VA examinations of his right leg, the first in July 2007 and the second in January 2012.  The reports of the VA examinations indicate that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision as to the Veteran's disability in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  The Veteran participated in hearings before the undersigned Veterans Law Judge in March 2010 and August 2012, and transcripts of these hearings have been associated with the record.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision on the right leg condition increased rating issue.

Increased Rating

The Veteran essentially contends that he is entitled to a rating in excess of 10 percent for his right leg condition.  The Veteran has specifically contended, for example in January 2011, that he is entitled to an additional 10 percent disability rating based on retained post-surgical orthopedic implants.  Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2012).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2012).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2012); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2012).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2012).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2012); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Turning now to a discussion of the Diagnostic Codes potentially applicable to the Veteran's condition, the Board notes that arthritis of a major joint is to be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  When limitation of motion of the joint is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is to be applied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  Diagnostic Codes are also available based on a pathological disease process affecting the bone, such as Diagnostic Code 5000, applicable to osteomyelitis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5000 (2012).  

Turning to the Diagnostic Codes specifically applicable to impairment of the hip and thigh, under Diagnostic Code 5250, applicable to ankylosis of the hip, unfavorable ankylosis results in a 90 percent rating and special monthly compensation; intermediate ankylosis results in a 70 percent rating; and favorable ankylosis results in a 60 percent rating.  "Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th ed. 1987)).  The Board notes that a normal hip has flexion to 125 degrees and abduction to 45 degrees.  See 38 C.F.R. § 4.71a , Plate II (2012).  

Under Diagnostic Code 5251, applicable to limitation of extension of the thigh, a maximum 10 percent disability rating is warranted when extension of the thigh is limited to 5 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2012).  Under Diagnostic Code 5252, applicable to limitation of flexion of the thigh, a 10 percent disability rating is warranted when flexion of the thigh is limited to 45 degrees; a 20 percent disability rating is warranted when flexion of the thigh is limited to 30 degrees; a 30 percent disability rating is warranted when flexion of the thigh is limited to 20 degrees; and a 40 percent disability rating is warranted when flexion of the thigh is limited to 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2012).  

Under Diagnostic Code 5253, applicable to impairment of the thigh, a 10 percent disability rating is warranted for limitation of rotation of the thigh such that the affected leg cannot toe-out more than 15 degrees; a 20 percent rating is warranted when adduction of the thigh is limited such that the legs cannot be crossed; and a 30 percent rating is assigned when the thigh cannot abduct beyond 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2012).  Under Diagnostic Code 5254, an 80 percent rating is warranted for flail joint of the hip.  See 38 C.F.R. § 4.71a, Diagnostic Code 5254 (2012).  

Under Diagnostic Code 5255, applicable to impairment of the femur, a 10 percent rating applies to malunion of the femur with slight knee or hip disability; a 20 percent rating applies to malunion of the femur with moderate knee or hip disability; a 30 percent rating applies to malunion of the femur with marked knee or hip disability.  A 60 percent rating applies to fracture of the surgical neck of the femur with false joint.  A fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, and with weight-bearing preserved with the aid of a brace also warrants a 60 percent evaluation.  A fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture) warrants an 80 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2012).  The Veteran's right leg condition is currently rated as 10 percent disabling under Diagnostic Code 5255, applicable to impairment of the femur.  As the Board will discuss in greater detail below, there is no other Diagnostic Code that affords the Veteran with a disability rating in excess of the currently-assigned 10 percent evaluation under Diagnostic Code 5255.

Normal hip flexion is from 0 degrees to 125 degrees; normal hip abduction is from 0 degrees to 45 degrees.  38 C.F.R. §4.71, Plate II.  

Turning to the facts in the instant case, the Veteran received a VA examination in July 2007.  The examiner noted the Veteran's history of sustaining a fracture to his right femur following an in-service motor vehicle accident.  The examiner further noted that in December 2005, the Veteran fell on his right hip and sustained a fracture to the same area of his right femur.  The examiner noted that medical records associated with the December 2005 event indicated, however, that the Veteran did not fall or sustain any trauma, and the records thus suggested that the Veteran's fracture was pathological in nature.  The examiner further noted that x-ray examination from December 2005 revealed an old fracture, so the examiner concluded that the old fracture must have been intact.  A biopsy performed in association with the December 2005 fracture was benign.

With regard to the Veteran's current symptoms, the Veteran complained of a daily aching sensation in his leg.  The Veteran indicated that the pain in his leg increased to 5/10 while working.  The Veteran reported that his leg felt fatigued by the end of the day, and he had to elevate his leg for an hour in the evenings.  The Veteran reported experiencing stiffness in the morning that took approximately 15 minutes to resolve.  The Veteran took no medications to treat this condition.  The Veteran denied experiencing falls, giving out or locking up of the leg, and the examiner found that the Veteran's femur was stable.  The Veteran had discontinued sports such as basketball and golf since his December 2005 injury, and the Veteran found that standing on concrete was more difficult than it had been before.  The Veteran had no problems driving, and he was able to climb steps, but if his leg was particularly fatigued, he had to climb stairs non-reciprocally.  The Veteran did not use a brace, cane, corrective shoes, crutches, or other prosthetic device.  The Veteran could dress, bathe, and groom himself without assistance.  The Veteran denied fever, chills, weight loss, or anemia.

Upon physical examination, the examiner observed that the Veteran's femur injury did not involve a joint, nor did it present functional impairment.  The examiner found no evidence of deformity or shortening of the leg, no angulation, no false motion, and no malunion.  The Veteran's gait was normal without a limp, and the Veteran was able to tandem walk steadily.  The Veteran could balance on his toes and heels, and he reported that he had pain of 0/10.  Extension of the leg forward in a standing position to 50 degrees and posteriorly to 50 degrees increased pain to a 2/10.  There was no pain on deep palpation of the iliac crest or the trochanter; there was some pain with palpation of the ischia.  There was no edema, increased temperature, or erythema.  There was no unusual shoe wear, ankylosis, and no constitutional signs of bone disease.  The Veteran had pain-free flexion of the hip to 100 degrees; flexion past 100 degrees caused the Veteran to experience pain of 2/10.  The Veteran could not freely internally and externally rotate the hip, and rotation caused exquisite pain.  Hip flexion was to 45 degrees, which caused pain to increase to 2/10.  The Veteran had normal muscle strength, and there was no evidence of muscle wasting or atrophy.  Repetitive range of motion testing increased the Veteran's pain to 2/10, but it did not result in additional weakness, fatigue, lack of endurance, lack of coordination, or additional loss of motion.  Diagnostic study indicated that the Veteran had a re-fracture of the right femur with surgical repair.  

Pursuant to the Board's November 2010 Remand, the Veteran received an additional VA examination in January 2012.  The examiner noted the Veteran's history of sustaining an injury to his right femur following a motor vehicle accident in-service.  The examiner further noted the Veteran's contention that in December 2005, the Veteran felt pain in his leg and then fell.  The Veteran was treated for a fracture of the right femur in what appeared to be the same region as his in-service fracture.  Clinical notes from March 2006 indicate that testing revealed that there was no pathological process involved.  

The examiner observed no evidence of osteomyelitis; the examiner noted that the Veteran's intra-operative cultures in December 2005 were negative, and the Veteran currently denied fever, chills, or other constitutional symptoms of bone disease.  The Veteran complained of discomfort in the right thigh, but he denied experiencing instability, swelling, heat, redness, or drainage.  He complained that it was difficult to stand for a prolonged period.  He did not receive any medical treatment for his condition; he was last seen in 2006, and he had not required any follow-up.  The Veteran did not take pain medication.  He denied experiencing flare-ups, and he used no assistive devices.  The examiner observed that the Veteran's condition did not affect the Veteran's daily activities such as grooming, eating, and bathing.  The Veteran took jobs at the post office that involved sitting rather than standing.  He had no history of neoplasm.

Upon physical examination, the Veteran walked with a "very minimally" antalgic gait.  The examiner observed that the Veteran had no appreciable limp and could walk at normal speed when the Veteran did not believe that the examiner was observing him.  The Veteran had no problems with balance.  There was no evidence of deformity, malunion, angulation, or shortening, and the Veteran's leg lengths were equal.  The Veteran's incisions were well-healed, and there was no tenderness over the incisions or any prominent hardware.  There was no drainage or edema.  The examiner indicated that the Veteran had a normal range of motion, specifically hip extension from 0 degrees to 30 degrees, adduction from 0 degrees to 25 degrees, abduction from 0 degrees to 45 degrees, external rotation from 0 degrees to 50 degrees, and internal rotation from 0 degrees to 40 degrees.  The Veteran had a range of motion in his knee from 0 degrees to 140 degrees.  Upon three repetitions, the Veteran had no additional impairment in joint function due to pain, fatigue, weakness, lack of endurance, incoordination, or additional loss of motion.  The examiner found that the Veteran did not have any limitation of motion or functional loss due to pain, incoordination, weakness, or fatigability.  The Veteran complained of some pain when standing for 8-hour shifts, which the examiner found to be age-appropriate for the Veteran.  The examiner found there to be only a mild orthopedic impairment produced by the residuals of his right femur fracture.

The examiner found that the Veteran's right femur fracture did not affect any neighboring joints.  The examiner noted that the Veteran did not complain of the groin pain that would be indicative of intra-articular hip pathology, and the Veteran did not complain of knee pain.  The Veteran indicated that flare-ups were not a component of his complaints and did not result in any additional loss of function to the surrounding hip and knee joints.

The knee was stable to varus and valgus stresses in neutral and at 30 degrees of flexion.  The Veteran was stable to anterior and posterior stresses at 90 degrees and at 30 degrees of flexion.  McMurray's test was negative.  The Veteran had no evidence of joint line tenderness.  The Veteran had 5/5 strength on physical examination with his hip flexors, knee flexors and extensors, tibialis anterior and superior, gastroc-soleus, extensor hallucis longus, and flexor hallucis longus.  Sensation was intact as to the sural, saphenous, superficial peroneal, deep peroneal, and tibial nerve distributions.  The Veteran had normal 2+ Achilles and patellar reflexes.  

The examiner did not believe that there was a pathologic process associated with the Veteran's fracture of the right femur.  The examiner noted that intra-operative biopsy pathology results were negative, as were intra-operative cultures.  The Veteran's x-rays demonstrated a healed diaphyseal femur fracture without evidence of hardware failure or loosening.  There was no evidence of a malunion or malalignment of the femur.  

Upon review of radiographic evidence from July 2007, the examiner observed a stable intramedullary nail without evidence of hardware loosening or failure.  There was a healed diaphyseal fracture and no degenerative changes appreciated in the knee or hip joint.  X-ray examination from January 2012 revealed essentially no changes from the July 2007 radiographs.  The examiner noted that it was "very standard" for a model intramedullary nail to remain in place following surgery.  The Veteran denied tenderness or prominent hardware at either end of the nail.  There was no evidence that the nail itself was symptomatic.  The examiner diagnosed the Veteran with a diaphyseal femur fracture status post-open reduction and internal fixation.

Upon review of this evidence, the Board observes that the competent and probative evidence indicates the Veteran's right leg condition is manifested by subjective complaints of pain and weakness.  The Veteran's right leg condition has not resulted in arthritis of any joint, and the Veteran's disability is accordingly not appropriately rated under Diagnostic Code 5003, applicable to degenerative arthritis, or under any other Diagnostic Code applicable to arthritis.  Furthermore, the evidence of record does not support a finding that the Veteran's right leg condition is the result of a pathological process; the condition is accordingly not appropriately rated under Diagnostic Code 5000, applicable to osteomyelitis, or any other Diagnostic Code applicable to a pathological process affecting the bone.

The Board has considered whether the Veteran is entitled to a disability rating in excess of 10 percent under each of the Diagnostic Codes applicable to impairment of the hip and thigh.  Diagnostic Code 5250, applicable to ankylosis of the hip, does not apply because the Veteran has demonstrated motion in the hip throughout the period on appeal.  Diagnostic Code 5251, applicable to limitation of extension of the thigh, provides for a maximum 10 percent rating and is inapplicable because the Veteran has not demonstrated thigh extension limited to 5 degrees, even when taking pain and functional limitation into account.  Diagnostic Code 5252, applicable to limitation of flexion of the thigh, does not provide for a disability rating in excess of 10 percent because the Veteran's thigh flexion has never been limited to 45 degrees or less.  Diagnostic Code 5253, applicable to impairment of the thigh, does not provide for a disability rating in excess of 10 percent because the Veteran has not demonstrated a limitation of abduction of the thigh to 10 degrees or less.  Diagnostic Code 5254 does not apply because the medical evidence does not indicate that the Veteran has flail joint of the hip.  

The Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5255, and a greater rating under this Diagnostic Code is unavailable.  Malunion of the femur has not been demonstrated, and even if it had been demonstrated, the January 2012 examiner characterized the orthopedic manifestations of the Veteran's disability as "mild" in degree, which is inconsistent with greater ratings based on malunion.  Furthermore, no false joint or nonunion has been demonstrated.  Accordingly, greater ratings under Diagnostic Code 5255 are not available to the Veteran.

The Board has also considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability, and incoordination.  See 38 C.F.R. § 4.45 (2012).  Although the Board accepts the Veteran's competent and credible assertions that his right leg condition causes him to experience pain and weakness, the Board has taken this into account in its above discussion of range of motion testing and functional impairment.  The rating schedule does not require a separate rating for pain itself.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the manifestations of his right leg condition do not approximate the symptomatology associated with higher ratings under any Diagnostic Code.  Accordingly, a higher evaluation based on functional loss due to pain and weakness is not warranted.

The Board has also considered the Veteran's contentions that the retained post-surgical hardware in his right leg itself entitles him to a greater disability rating.  The Board disagrees.  There is no Diagnostic Code specifically applicable to retained post-surgical hardware, and as the January 2012 examiner discussed, this hardware provides the Veteran with no additional functional impairment, and it is customary to leave such hardware in the patient post-surgically.  Accordingly, no additional rating is warranted for retained hardware in the leg.  In sum, the Board finds that an evaluation in excess of 10 percent for the right femur fracture residuals is not available at any time during the period on appeal.


Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  As discussed above, higher ratings are available for the Veteran's right leg condition under a number of Diagnostic Codes, but the Veteran does not meet those criteria.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for the service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  Further inquiry into extra-schedular consideration is moot.  See Thun.
 
The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU, and the record does not reasonably raise the issue of TDIU.  In July 2007, the Veteran reported working in the post office. In January 2012, the Veteran reported that his employment at the post office continued.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

A disability rating in excess of 10 percent for a right leg condition is denied.


REMAND

The Veteran's claim for an initial compensable rating for scars must again be remanded.  Although the Board regrets the delay associated with this remand, further development of the record is required before the Board may render a decision.  

The present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Turning to the facts in the instant case, the Veteran last received an examination of his scars in January 2010.  During his January 2010 examination, the Veteran "had not had any issue with the scars."  The Veteran specifically denied experiencing pain, sloughing, ulceration, or infection.  During his August 2012 hearing before the undersigned, however, the Veteran complained of numbness, pain, instability, redness, and swelling associated with his scars.  The Veteran's testimony suggests that the symptoms associated with his scarring have worsened.  Accordingly, an additional examination should be obtained on remand that fully addresses the current manifestations of the Veteran's scarring.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all records of which VA has notice have been obtained and either associated with the Veteran's claims file or his Virtual VA e-folder.

2.  Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the current severity of the Veteran's service-connected surgical scars of the right leg.  All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.  Following a review of the Veteran's claims file, including the Veteran's statements, the examiner must describe the nature, current severity, and all symptoms associated with the Veteran's service-connected surgical scars of the right leg.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow them an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


